Duckworth, Chief Justice.
Where, as here, the amended petition, compromising some eighteen pages, sought to enjoin an administrator’s sale of land under an order of the ordinary, solely because the order and citation described a boundary of the land as being bounded on the south by lands of the petitioner, instead of the original land lot line, and stated that there were 440 acres, more or less, instead of 326 acres, more or less — the alleged threatened injury being that such description would confuse the location of the dividing line, thereby allowing the defendant purchaser to encroach upon the petitioner’s land to make up the difference in acreage and create a cloud on his title — no cause of action is alleged, and the exception here to the judgment dismissing the amended petition on demurrer is without merit. See Code, § 113-1714; Hanesley v. Bagley, 109 Ga. 346 (34 S. E. 584); Porter v. LaGrange Bank &c. Co., 187 Ga. 528 (1 S. E. 2d, 441).

Judgment affirmed.


All the Justices concur, except Atkinson, P.J., not participating.